DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: while the prior art does disclose systems that use radio frequency probes to determine changes or malfunctioning of vehicle systems (see at least US PG Pub 2019/0070547 paragraph [0043] & US PG Pub 2015/0358091 paragraph [0055]), the examiner was unable to locate prior art which discloses a radio frequency control unit and a machine learning system used to determine changes or malfunctioning of the radio frequency sensor system itself.  Thus the examiner submits that the claims are neither anticipated nor made obvious by the prior art and are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIZO BINDA VILAKAZI whose telephone number is (571)270-3926.  The examiner can normally be reached on 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747